Title: To James Madison from William M. Puntine, 13 April 1813 (Abstract)
From: Puntine, William M.
To: Madison, James


13 April 1813, New York. “Colo. Barkley haveing proceded to Washington since my departure from thence for the purpose as is believed of makeing an arangement for the mutual accommodation of the Citizens of the United States and the Subjects of Great Britain th[r]ough Cartel Ships.
“Permit me Sir, in the event of any adjustment to call your attention to the Ship Gosport belonging to me. The application now before you for Guadaloupe—I think I stated to you in Washington that the passengers desirous of going in the Ship are all French by birth whose business call them to the Island to protect a property which would be endangered by longer absence. There are many french families on the Island who are also desirous to leave it and wait my arrival to convey them into the United States and being many women & Children amongst them they fear to take passage in nutrel Vessels as they are liable to many illcoveniencies that a Cartel is not.
“I can not but hope that the accommodation of the persons who will be passengers of the Gosport—are Subjects of Great Britain not from birth or choice but from necessity and the Strong arm of power and Conquest—will be looked upon by you Sir as an act of national charity and be granted if possible many of those unfortunate people are Calling upon me daily which I must offer as an apology for my great anxiety on this subject.”
